 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-16-02135-001-TUC-RCC (LCK)
10                Plaintiff,                         ORDER
11   v.
12   Francisco Anselmo Beltran-Valdez,
13                Defendant.
14
15         On November 4, 2019, Defendant Francisco Anselmo Beltran-Valdez filed a
16   Motion for Reduction of Sentence Pursuant to § 3624(c)(2) and Amendments Set Out in

17   the “First Step Act.” (Doc. 56.) Beltran-Valdez claims his sentence should be modified
18   under the amendment to 28 U.S.C. § 3624(c)(2) in the First Step Act. The Federal Public

19   Defender (“FPD”) responded that under the amendment contained in the First Step Act,

20   and in accordance with his time-computation worksheet (Doc. 56-1 at 1), Beltran-Valdez
21   is eligible for home detention on December 8, 2019 and may subsequently serve the
22   remaining five months of his sentence in home detention. (Doc. 57.) Therefore, the FPD

23   contends, Beltran-Valdez not subject to a reduction.

24         The December 8, 2019 eligibility date reflects the First Step Act’s changes to 28

25   U.S.C. § 3624(c)(2), which permits “prisoners with lower risk levels” to serve the shorter

26   of either 10% or 6 months of the inmates’ prison term in home confinement. See First
27   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5238. Beltran-Valdez is eligible
28   for home confinement five months before his prison term is completed - which is 10% of
 1   his 50-month prison term. Beltran-Valdez does not contend the calculations prevent him
 2   from being released to home confinement to serve the remainder of his sentence. HIs
 3   sentence, therefore, is appropriate and not subject to a reduction under the First Step Act.
 4          Accordingly, IT IS ORDERED Defendant Francisco Anselmo Beltran-Valdez’s
 5   Motion for Reduction of Sentence Pursuant to § 3624(c)(2) and Amendments Set Out in
 6   the “First Step Act” is DENIED. (Doc. 56.)
 7          Dated this 21st day of November, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
